--------------------------------------------------------------------------------


Exhibit 10.1
FIRST AMENDMENT TO
CONTINENTAL AIRLINES, INC.
PROFIT SHARING PLAN
(As adopted on February 17, 2010)


 
WHEREAS, the Continental Airlines, Inc. Profit Sharing Plan (the “PSP”) has
heretofore been adopted by the Board of Directors (the “Board”) of Continental
Airlines, Inc. (the “Company”); and


WHEREAS, the Human Resources Committee (the “Committee”) of the Board has
authority pursuant to Section 8.1 of the PSP to amend, modify, revise or
terminate the PSP; and


WHEREAS, the Committee desires to amend the PSP as set forth below;


NOW, THEREFORE, the PSP shall be amended as follows, effective as of January 1,
2010:


1. Clause (a) of Section 4.1 of the PSP shall be deleted and the following shall
be substituted therefor:


“4.1           Participation.


(a) Subject to the other provisions of this Section 4.1, for any Year, each
Employee who, as of the last day of the Year, remains in Employment (or who has
Retired from Employment or died while an Employee during such Year) shall be a
“Participant” with respect to such Year.  Each Employee who is a member of a
workgroup that is not collectively bargained as of the last day of a Year shall
be a Participant in the Plan as of January 1st of such Year.  Each Employee who
is a member of a workgroup that is collectively bargained as of the last day of
a Year shall be a Participant in the Plan with respect to such Year only if
specifically provided pursuant to the terms of a ratified collective bargaining
agreement between the Company (or a Subsidiary, as applicable) and the union
representing such workgroup (a “CBA”), with participation to be effective solely
for the period provided in the CBA.  If a workgroup is represented by a union
but has a CBA that has become amendable prior to or during a Year and the
successor CBA has not been ratified by the last day of such Year, then Employees
in that workgroup are Excluded Persons (as defined below) for such Year, unless
the terms of the CBA specifically provide for participation during the amendable
period.  Notwithstanding the foregoing, (i) as a result of the Transition and
Process Agreement by and between Continental Airlines, Inc., UAL Corporation,
United Air Lines, Inc., and the Airline Pilots in the service of Continental
Airlines, Inc. and United Air Lines, Inc., respectively, as represented b the
Air Line Pilots Association by and through the ALPA Master Executive Councils of
the Continental and United Pilots (the “Transition Agreement”), subject to final
execution of the Transition Agreement by the parties, each Employee who is a
member of the Company pilot workgroup shall be a Participant in the Plan for the
full calendar year 2010, and (ii) a workgroup may be designated by the Committee
to participant in the Plan with respect to a Year if deemed necessary by the
Committee to facilitate the merger transition process arising pursuant to that
certain Agreement and Plan of Merger among UAL Corporation, the Company and JT
Merger Sub Inc. dated May 2, 2010, as the same may be amended from time to time
(the “Merger Agreement”).  The participation of an international Employee shall
be subject to the terms the CBA, if any, local work rules and legal requirements
applicable to each such Employee.”


2. The period at the end of clause (iii) of Section 4.1(b) shall be replaced
with “; and” and the following new clause (iv) shall be added at the end of
Section 4.1(b) of the PSP:


 
“(iv)
for the avoidance of doubt, any person who is an employee of UAL Corporation or
United Air Lines, Inc. shall not be a Participant in the Plan as a result of the
Merger Agreement.”



3.  
As amended hereby, the Program is specifically ratified and reaffirmed.



